DETAILED ACTION
Claims 1-40 are presented for examination.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 C.F.R. §1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 C.F.R. §1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 C.F.R. §1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. §121 and §372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 C.F.R. §1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-15, 22-26 and 40, drawn to a mitoriboscin compound and a pharmaceutical composition thereof. 

Group II, claim(s) 16-18, drawn to a method of treating cancer comprising administering to a patient in need thereof a pharmaceutically effective amount of a mitoriboscin and a pharmaceutically acceptable carrier. 

Group III, claim(s) 19-21, drawn to a method of treating at least one of a microbial infection and an age-related condition comprising administering to a patient in need thereof a pharmaceutically effective amount of a mitoriboscin and a pharmaceutically acceptable carrier.

Group IV, claim(s) 27-39, drawn to a method of identifying a mitoriboscin using virtual high-throughput screening and phenotypic drug screening comprising identifying a compound that targets the mitochondrial ribosome using virtual high-throughput screening, synthesizing the identified compound, testing the synthesized compound for mitochondrial inhibition activity, and confirming the synthesized compound is a mitoriboscin.

Per 37 C.F.R. §1.475(d), when "multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims" (see also PCT Article 17(3)(a) and 37 C.F.R. §1.476(c)). In the instant case, the first recited invention of Group I (claims 1-15, 22-26 and 40) is a product and is related to the invention of Group II (claims 16-18), directed to a process of use of this product. Groups I and II are, therefore, considered the main invention. Groups III-IV lack unity of invention a priori, as they do not further comprise one of the five accepted categories of invention provided for in 37 C.F.R. §1.475(a).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the inventions of Groups I-II lack unity of invention because - even 1 - this technical feature is not a special technical feature as it does not make a contribution over the prior art [see McKee et al., “Inhibition of Mammalian Mitochondrial Protein Synthesis by Oxazolidinones”, Antimicrobial Agents and Chemotherapy, 2006; 50(6):2042-2049, which teaches oxazolidinone antibiotics that function as inhibitors of mammalian mitochondrial protein synthesis, and that the degree of such inhibition correlates to the ability of the compound to bind and inhibit the mitochondrial ribosome; abstract, col.2, para.2, p.2047]. This feature, therefore, as claimed cannot be considered the unifying feature of the inventions of Groups I-II because it fails to demonstrate a contribution over what was already known in the prior art at the time of the invention. Also, the inventions of Groups I-II and III-IV lack unity of invention because there is no unifying special technical feature shared among all of the groups. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 C.F.R. §1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. §1.144. If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention.
Should Applicant traverse on the ground that the inventions have unity of invention, Applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by Applicant, if the Examiner finds one of the inventions 

	ELECTION OF SPECIES REQUIREMENT
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Applicant is required to make the following species elections: 
IF GROUP I IS ELECTED, APPLICANT MUST MAKE THE FOLLOWING ELECTION:
(A) Election of ONE single disclosed species of mitoriboscin from those in claims 2-6. 
NOTE (1): Applicant MUST provide: (i) a chemical name of the elected compound; (ii) a CAS Registry number for the elected compound; (iii) a structural depiction of the elected compound; (iv) the identity of each and every substituent contained therein the elected compound (e.g., R); and (v) the claims readable upon the elected compound. Failure to provide any one or more of these elements will render the reply NON-COMPLIANT. 
NOTE (2): Applicant MUST clearly identify on the record whether the elected species of mitoriboscin compound exhibits any one or more of the recited functionalities of claims 7-14.
NOTE (3): Applicant MUST also clearly identify on the record whether the elected species of mitoriboscin compound constitutes: (i) a mitoribocycline, (ii) a mitoribomycin, (iii) a mitoribosporin, or (iv) a mitoribofloxin. 
IF GROUP II IS ELECTED, APPLICANT MUST MAKE THE FOLLOWING ELECTION:
(B) Election of ONE single disclosed species of mitoriboscin from those in claims 17-18. 
Applicant MUST provide: (i) a chemical name of the elected compound; (ii) a CAS Registry number for the elected compound; (iii) a structural depiction of the elected compound; (iv) the identity of each and every substituent contained therein the elected compound (e.g., R); and (v) the claims readable upon the elected compound. Failure to provide any one or more of these elements will render the reply NON-COMPLIANT. 
IF GROUP III IS ELECTED, APPLICANT MUST MAKE THE FOLLOWING ELECTIONS:
(C) Election of ONE single disclosed species of mitoriboscin from those in claims 20-21. 
Applicant MUST provide: (i) a chemical name of the elected compound; (ii) a CAS Registry number for the elected compound; (iii) a structural depiction of the elected compound; (iv) the identity of each and every substituent contained therein the elected compound (e.g., R); and (v) the claims readable upon the elected compound. Failure to provide any one or more of these elements will render the reply NON-COMPLIANT. 
(D) Election of ONE single disclosed species of condition to be treated from those specifically provided for in claim 19, which are: (i) microbial infection, or (ii) age-related condition.
IF GROUP IV IS ELECTED, APPLICANT MUST MAKE THE FOLLOWING ELECTIONS:
(E) Election of ONE single disclosed species of phenotypic drug screening method from those specifically provided for in claims 30-33, which are: (i) in vitro drug screening, (ii) ATP depletion assay, (iii) extracellular acidification rate assay, or (iv) oxygen consumption rate assay.
(F) Election of ONE single disclosed species of further testing step from those provided for in claims 34 or 37, which are: (i) testing for anti-cancer activity, or (ii) testing for anti-microbial activity. 
If Applicant elects (i) testing for anti-cancer activity, then Applicant is further required to elect ONE manner of testing from claims 35-36, which are: (i) mammosphere formation, or (ii) cell migration.
If Applicant elects (ii) testing for anti-microbial activity, then Applicant is further required to elect ONE manner of testing from claims 38-39, which are: (i) Kirby-Bauer disc-diffusion method, or (ii) minimal inhibitory concentration assay. 
The following claims are generic: (i) claims 1-26 and 40 are generic to the claimed species of mitoriboscin, (ii) claims 19-21 are generic to the claimed species of conditions to be treated, (iii) claims 27-29 and 34-37 are generic to the claimed species of phenotypic drug screening method, and (iv) claims 34 and 37 are generic to the claimed species of further testing steps. 
The species of mitoriboscins do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical feature for the following reasons: Applicant’s mitoriboscins do not share any significant common structural Antimicrobial Agents and Chemotherapy, 2006; 50(6):2042-2049, which teaches oxazolidinone antibiotics that function as inhibitors of mammalian mitochondrial protein synthesis, and that the degree of such inhibition correlates to the ability of the compound to bind and inhibit the mitochondrial ribosome; abstract, col.2, para.2, p.2047] and, thus, cannot be considered to share a special technical feature or be related to a single general inventive concept. 
The species of conditions to be treated do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical feature for the following reasons: each is unrelated to the others etiology, pathophysiological manifestations, affected organ systems, patient population, treatment protocol, and response to therapy.
The species of phenotypic drug screening methods do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical feature for the following reasons: each requires distinct steps of execution, as well as measurements pertaining to distinct entities (e.g., ATP depletion, oxygen consumption rate, extracellular acidification rate).
The species of additional testing steps do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical feature for the following reasons: each is directed to an unrelated function or activity (anti-cancer activity, or anti-microbial activity), and each of the corresponding testing modalities are unrelated to one another as they employ distinct steps and measurements that are unrelated to, and not required by, the other recited modalities.
Applicant is required, in reply to this action, to elect a single species in accordance with the instructions supra to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

The election of species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. §1.144.
Should Applicant traverse on the ground that the species have unity of invention (37 C.F.R. §1.475(a)), Applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by Applicant, if the Examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103 of the other species. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 C.F.R. §1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 C.F.R. §1.48(a) must be accompanied by an application data sheet in accordance with 37 C.F.R. §1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 C.F.R. §1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
March 19, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant appears to define the term “mitoriboscin” as “inhibitors of mitochondrial function that target the mitochondrial ribosome” (p.1, para.[0002]), or “mitoribosome-targeted therapeutics having anti-cancer and antibiotic properties” (p.3, para.[0007]). Accordingly, any compound that functions to inhibit mitochondrial function by interacting with the mitochondrial ribosome constitutes a “mitoriboscin” within the apparent meaning of Applicant’s claims.